DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed on January 18th 2022 has been entered. Claims 1, 2, 5, 9 - 11, 14 and 18 stand amended. Claims 1 – 20 are pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “a computer-implemented method comprising: matching each portion of a plurality of portions of  an updated query, the query being updated from an initial voice query uttered by a user and from contextual information, to corresponding provider capabilities from a database of provider capabilities, each portion including a dimension of information accessible by the corresponding provider; determining, for each portion of the  updated query, the respective provider having accessible for searching the dimension of information of the respective portion to execute each portion of the  updated query based on a matched corresponding provider capability and the dimension of information for each portion of the  updated query; generating a chained order to resolve each portion of the updated query using each determined respective provider, 

As such the combined features as recited in independent claim 1 and similarly stated in independent claim 10 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 20 are allowed.


Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166